DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference characters: Fig. 8a-f. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference characters in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 4 discusses dilution of the first colorimetric signal, but the specification does not make any reference to the interface being able to dilute the first signal.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim asserts that the first analyte is an antibody, but the sensing modality comprises an antigen to “configured to bind the antigen.” The examiner advises the Applicant to revise this claim to read “…configured to bind the antibody” for clarity of the record.
Regarding claim 37, it is unclear as to what the Applicant means by “microbiome.” By specifically claiming that it is for the “skin microbiome,” clarity of the record would improve.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12, 17-20, 22-24, 26, 37, 40-42, 88, and 125 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yguerabide et al. (US 7361472, hereinafter Yguerabide).
Regarding claim 1, Yguerabide teaches an indicator (referred to as an assay that generates signals in response to a target analyte, see Col. 14, Lines 42-58) comprising: a substrate (referred to as the substrate, see Col. 91, Lines 3-7) and an interface disposed on the substrate (referred to as the microarray disposed on the plastic substrate, see Col. 121, Lines 36-40), the interface comprising: a first sensor responsive to a first analyte (referred to as the sensor that responds to an analyte with different characteristics, see Col. 10, Lines 49-54) the first sensor comprising a first sensing modality, the first sensing modality being a biochemical modality or a chemical modality (the detection of the analyte is based on a chemical event, see Col. 112, Lines 7-19), and the first sensor being configured to provide a first colorimetric signal upon interaction with the first analyte (the sensor provides a signal upon interacting with the light scattering particles within the sample, see Col. 15, Line 39-54, where the light scattering particles provide a colorimetric signal, see Col. 17, Lines 42-51); a second sensor responsive to a second analyte (referred to as the sensor that responds to an analyte with different characteristics, see Col. 10, Lines 49-54), the second sensor comprising a second sensing modality, the second sensing modality being a biochemical modality or a chemical modality (the detection of the analyte is based on a chemical event, see Col. 112, Lines 7-19) and the second sensor being configured to provide a second colorimetric signal upon interaction with the second analyte (the sensor provides a signal upon interacting with the light scattering particles within the sample, see Col. 15, Line 39-54, where the light scattering particles provide a colorimetric signal, see Col. 17, Lines 42-51); and a display configured to display a colorimetric readout (referred to as the screen that displays the color change images, or readout, see Fig. 33 and Col. 2, Lines 60-64).
Regarding claim 2, Yguerabide teaches the indicator of claim 1, wherein the interface is configured to combine the first colorimetric signal and the second colorimetric signal to output the colorimetric readout (the results from two colorimetric assays are combined to output a colorimetric readout, see Col. 12, Lines 9-16 and Col. 18, Lines 36-43).
Regarding claim 3, Yguerabide teaches the indicator of claim 2, wherein the interface is configured to compound the first colorimetric signal (the signal that corresponds to the first analyte is amplified to allow for detection of low concentration analytes, see Col. 1, Lines 45-53).
Regarding claim 4, Yguerabide teaches the indicator of claim 2, wherein the interface is configured to dilute the first colorimetric signal (the signal from the first sample is diluted with a high refractive index liquid to improve the analyte detection signal, see Col. 54, Lines 48-67 and Col. 55, Lines 1-5).
Regarding claim 5, Yguerabide teaches the indicator of claim 2, wherein the colorimetric readout is substantially identical to the first colorimetric signal (the signal from the sensor is the same as the light readings from the assay, or the readout, see Col. 73, Lines 4-15).
Regarding claim 6, Yguerabide teaches the indicator of claim 2, wherein the colorimetric readout (referred to as the readings from determination, see Col. 12, Lines 2-5) is distinct from the first colorimetric signal, and wherein the colorimetric readout is distinct from the second colorimetric signal (the signal from each sensor that corresponds to an analyte is manipulated to provide a reading that is distinct from the read-out, see Col. 84, Lines 35-63).
Regarding claim 7, Yguerabide teaches the indicator of claim 1, wherein the colorimetric readout is configured to have an intensity, wherein the intensity is proportional to one or more of the concentration of the first analyte, the concentration of the second analyte, the amount of the first analyte, and the amount of the second analyte (the results include the intensity measurement which is correlated to the amount of both analytes within the sample, see Col. 47, Lines 1-20).
Regarding claim 8, Yguerabide teaches the indicator of claim 1, wherein the substrate is a polymeric substrate (the substrate of the invention is constructed of plastic, see Col. 91, Lines 3-10, where plastic is a polymer).
Regarding claim 9, Yguerabide teaches the indicator of claim 1, wherein the colorimetric readout is configured as a single colorimetric readout (the reading is configured to be a combined, or single, image, see Col. 12, Lines 9-16).
Regarding claim 10, Yguerabide teaches the indicator of claim 1, wherein the first sensing modality is a cell-free modality, a whole-cell modality, or a nanoparticle modality (the method of sensing uses gold nanoparticles for detection and quantification of an analyte, see Col. 30, Lines 49-67).
Regarding claim 11, Yguerabide teaches the indicator of claim 10, wherein the first analyte is single-stranded DNA (the analyte consists of single-stranded nucleic acids, see Col. 109, Lines 6-20).
Regarding claim 12, Yguerabide teaches the indicator of claim 1, wherein the display comprises a logical gate (referred to as the digitizer, see Col. 104, Lines 16-23), the logic gate is configured to output the colorimetric readout, wherein the logic gate is responsive to a predetermined logical condition (the digitizer is configured to output a gray level, or colorimetric readout, wherein the digitizer is responsive to the 256 predetermined conditions, see Col. 104, Lines 16-23).
Regarding claim 17, Yguerabide teaches the indicator of claim 12, wherein the first analyte is an antigen, wherein the first sensing modality (gold nanoparticles) comprises one or more antibodies configured to bind the antigen (the gold particle contains an antibody that is configured to bind to an antigen within the sample solution, see Col. 112, Lines 60-67).
Regarding claim 18, Yguerabide teaches the indicator of claim 12, wherein the first analyte is an antibody, wherein the first sensing modality comprises one or more antigens configured to bind the antigen (the binding agent of the gold particles contains an antigen on the surface configured to bind to an antibody analyte within the sample, see Col. 112, Lines 34-47).
Regarding claim 19, Yguerabide teaches the indicator of claim 12, wherein the first analyte is a nucleic acid, wherein the first sensing modality comprises one or more nucleic acids, the one or more nucleic acids of the first sensing modality is configured to interact with the first analyte (the gold particles are coated in nucleic acid as the binding agent and is configured to bind to the target analyte, see Col. 112, Lines 45-67) and wherein the one or more nucleic acids of the first sensing modality is configured to interact with the first analyte based on one or more of intercalating agents, enzymes, beacons, or salts (the nucleic acids of the gold particles interact with the analyte based on enzymes and DNA binding proteins, or intercalating agents, see Col. 19, Lines 1-13).
Regarding claim 20, Yguerabide teaches the indicator of claim 19, wherein one or more nucleic acids of the sensing modality is configured to interact with the first analyte based on enzymes (the nucleic acids interact with the analyte based on enzymes, see Col. 19, Lines 1-13) and wherein at least one of the one or more nucleic acids of the first sensing modality is configured to have a G-hairpin conformation (the nucleic acid of the binding agent is configured as a G-protein receptor, see Col. 19, Lines 3-9).
Regarding claim 22, Yguerabide teaches the indicator of claim 17, wherein the at least one of the first analyte and the second analyte is a nucleic acid (the analytes within the sample includes a nucleic acid, see Col. 19, Lines 53-65).
Regarding claim 23, Yguerabide teaches the indicator of claim 17, wherein the first sensing modality comprises one or more bioreceptors (the gold particles include binding agents for the analytes, where binding agents are bioreceptors as they are specific to the analyte, see Col. 18, Lines 47-52 in Yguerabide).
Regarding claim 24, Yguerabide teaches the indicator of claim 23, wherein the first sensing modality comprises one or more nucleic acids (the binding agent of the gold particles includes a nucleic acid probe, see Col. 109, Lines 6-20 in Yguerabide).
Regarding claim 26, Yguerabide teaches the indicator of claim 23, wherein the first sensing modality further comprises nanomaterials (referred to as gold particles with diameters of 60nm, therefore nanoparticles, see Col. 23, Lines 39-41 in Yguerabide), wherein the nanomaterials constitute a host matrix (referred to as the solid-phase, see Col. 19, Lines 45-54 in Yguerabide) and wherein the one or more bioreceptors (binding agents) are disposed on the host matrix (the binding agents are disposed within and on the solid-phase to determine the amount of exposure to an analyte, see Col. 19, Lines 51-57 in Yguerabide).
Regarding claim 37, Yguerabide teaches the indicator of claim 1, wherein the first analyte is derived from a microbiome of a subject (the analyte is derived from blood or tissue sample environments, or a microbiome, see Col. 106, Lines 12-17).
Regarding claim 40, Yguerabide teaches the indicator of claim 1, wherein the first analyte and the second analyte are different analytes (the sites of detection correspond to the presence of different analytes, see Col. 13, Lines 23-25)).
Regarding claim 41, Yguerabide teaches the indicator of claim 1, wherein the first analyte and the second analyte are the same analyte (the detection can be performed on one analyte over multiple sensitivities, see Claim 1).
Regarding claim 125, Yguerabide teaches the indicator of claim 1, wherein the display is configured to be reversible and wherein the colorimetric readout from the display is configured to be eliminable (the pixels of the image displayed on the computer screen are emptied following signal determination to prevent destruction of the particle’s charge, see Col. 76, Lines 15-30).
Regarding claim 42, Yguerabide teaches a method for determining exposure to at least one analyte (referred to as a method for sensing multiple analytes, see [0005]), the system comprising: an indicator (referred to as an assay that generates signals in response to a target analyte, see Col. 14, Lines 42-58) comprising: a substrate (referred to as the substrate, see Col. 91, Lines 3-7) and an interface disposed on the substrate (referred to as the microarray disposed on the plastic substrate, see Col. 121, Lines 36-40), the interface comprising: a first sensor responsive to a first analyte (referred to as the sensor that responds to an analyte with different characteristics, see Col. 10, Lines 49-54) the first sensor comprising a first sensing modality, the first sensing modality being a biochemical modality or a chemical modality (the detection of the analyte is based on a chemical event, see Col. 112, Lines 7-19), and the first sensor being configured to provide a first colorimetric signal upon interaction with the first analyte (the sensor provides a signal upon interacting with the light scattering particles within the sample, see Col. 15, Line 39-54, where the light scattering particles provide a colorimetric signal, see Col. 17, Lines 42-51); a second sensor responsive to a second analyte (referred to as the sensor that responds to an analyte with different characteristics, see Col. 10, Lines 49-54), the second sensor comprising a second sensing modality, the second sensing modality being a biochemical modality or a chemical modality (the detection of the analyte is based on a chemical event, see Col. 112, Lines 7-19) and the second sensor being configured to provide a second colorimetric signal upon interaction with the second analyte (the sensor provides a signal upon interacting with the light scattering particles within the sample, see Col. 15, Line 39-54, where the light scattering particles provide a colorimetric signal, see Col. 17, Lines 42-51); and a display configured to display a colorimetric readout (referred to as the screen that displays the color change images, or readout, see Fig. 33 and Col. 2, Lines 60-64); determining exposure to at least one of the first analyte and the second analyte (the sensors determine whether or not an analyte has come into contact with the site of testing, see Col. 13, Lines 20-25); and displaying the colorimetric readout on the display (the signals from the sensors’ readings are interpreted into images for display onto the screen, see Col. 127, Lines 35-43).
Regarding claim 88, Yguerabide teaches a system for determining exposure to at least one analyte (referred to as a system for sensing multiple analytes, see [0005]), the system comprising: an indicator (referred to as an assay that generates signals in response to a target analyte, see Col. 14, Lines 42-58) comprising: a substrate (referred to as the substrate, see Col. 91, Lines 3-7) and an interface disposed on the substrate (referred to as the microarray disposed on the plastic substrate, see Col. 121, Lines 36-40), the interface comprising: a first sensor responsive to a first analyte (referred to as the sensor that responds to an analyte with different characteristics, see Col. 10, Lines 49-54) the first sensor comprising a first sensing modality, the first sensing modality being a biochemical modality or a chemical modality (the detection of the analyte is based on a chemical event, see Col. 112, Lines 7-19), and the first sensor being configured to provide a first colorimetric signal upon interaction with the first analyte (the sensor provides a signal upon interacting with the light scattering particles within the sample, see Col. 15, Line 39-54, where the light scattering particles provide a colorimetric signal, see Col. 17, Lines 42-51); a second sensor responsive to a second analyte (referred to as the sensor that responds to an analyte with different characteristics, see Col. 10, Lines 49-54), the second sensor comprising a second sensing modality, the second sensing modality being a biochemical modality or a chemical modality (the detection of the analyte is based on a chemical event, see Col. 112, Lines 7-19) and the second sensor being configured to provide a second colorimetric signal upon interaction with the second analyte (the sensor provides a signal upon interacting with the light scattering particles within the sample, see Col. 15, Line 39-54, where the light scattering particles provide a colorimetric signal, see Col. 17, Lines 42-51); and a reactive solution (referred to as the light emitting particles, or labels, that produce light in response to the sample, see Col. 11, Lines 51-55); wherein the reactive solution is configured to interact with one or more of the first signal and the second signal to produce a colorimetric readout (the labels interact with the signals from the sensors produce a visible light scattering signal, see Col. 11, Lines 51-61, where the visible signal includes color, see Col. 18, Lines 36-43).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yguerabide as applied to claims 1 and 12 above, and further in view of Molina et al. (US 2019/0111422, hereinafter Molina).
Regarding claim 13, Yguerabide teaches the indicator of claim 12, but does not explicitly teach that the predetermined logical condition of the colorimetric signals is a Boolean true signal. However, in the analogous art of inventions for the quantification of analytes and compounds, Molina teaches a device wherein the predetermined logical condition is at least one of the first colorimetric signal and the second colorimetric signal being a Boolean true signal (the logical condition of the prior art includes the first and second signals being a Boolean true signal, represented by the number “1”, see Fig. 29A and [0147]).
It would have been obvious to a person possessing ordinary skill in the art before the effective filing date of the instant application to have modified the first colorimetric signal of Yguerabide to have included the Boolean true signal of Molina for the benefit of easily implementing conditional calculations for output (see [0284] in Molina).
Regarding claim 14, Yguerabide does not explicitly teach that the predetermined logical condition is a Boolean false signal. However, Molina teaches a device wherein the predetermined logical condition is at least one of the first colorimetric signal and the second colorimetric signal being a Boolean false signal (the logical condition of the prior art includes the first and second signals being a Boolean false signal, represented by the number “0”, see Fig. 29A and [0147]). 
It would have been obvious to a person possessing ordinary skill in the art before the effective filing date of the instant application to have modified the first colorimetric signal of Yguerabide to have included the Boolean false signal of Molina for the benefit of easily implementing conditional calculations for output (see [0284] in Molina).
Regarding claim 15, Yguerabide does not explicitly teach that the predetermined logical conditions include Boolean true and false signals. However, Molina teaches a device wherein the predetermined logical condition is the first colorimetric signal being a Boolean true signal and the second colorimetric signal being a Boolean false signal (the logical condition of the prior art includes the first signal being a Boolean true signal, represented by the number “1” and the second signal being a Boolean false signal, represented by the number “0,” see Fig. 29A and [0147]).
It would have been obvious to a person possessing ordinary skill in the art before the effective filing date of the instant application to have modified the first and second colorimetric signals of Yguerabide to have included the Boolean true and false signals of Molina for the benefit of easily implementing conditional calculations for output (see [0284] in Molina).
Regarding claim 16, Yguerabide does not explicitly teach that the indicator comprises a second logical gate. However, Molina teaches a device wherein the indicator further comprises a second logic gate, wherein the second logic gate is responsive to a second predetermined logical condition, and wherein the first logic gate and the second logic gate are configured to output the colorimetric readout (the system comprises a second logic gate, where the first logic gate and the second logic gate are shown to have two different outputs, see Fig. 21A and [0233]).
It would have been obvious to a person possessing ordinary skill in the art before the effective filing date of the instant application to have modified the indicator of Yguerabide to have included the second logic gate of Molina for the benefit of implementing the testing of multiple different analytes and biological functions (see [0294] in Molina).
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Yguerabide as applied to claim 26 above, and further in view of Strano et al. (US 2013/0035567, hereinafter Strano).
Regarding claim 27, Yguerabide does not explicitly state that the nanomaterials are constructed of carbon. However, in the analogous art of sensing elements based on nanomaterials, Strano teaches a sensor wherein the nanomaterials are carbon nanomaterials (the nanotube is constructed of carbon, see [0070] in Strano). 
It would have been obvious to a person possessing ordinary skill in the art before the effective filing date to have modified the nanomaterials of Yguerabide to have been carbon nanostructures as described in Strano for the benefit of improving the optical properties of the nanostructure, such as fluorescence, to improve detection (see [0046] in Strano).
Claims 28-30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Ygeurabide as applied to claim 1 above, and further in view of Rogers et al. (US 2018/0064377, hereinafter Rogers).
Regarding claim 28, Yguerabide teaches the indicator of claim 1, but does not explicitly teach that the sensors are in fluid communication. However, in the analogous art of inventions for the sensing of analytes, Rogers teaches a device wherein the first sensor is in fluid communication with the second sensor (the sensors 70 and 80 are in fluid communication with each other by the biofluid collection structures 60, see Fig. 1 and [0201]- [0203]).
It would have been prima facie obvious to a person possessing ordinary skill in the art before the effective filing date of the instant application to have modified the indicator of Yguerabide to have included the fluid communication of the sensors for the benefit of analysis and storage of the biofluid that contains the analyte of interest (see [0024] in Rogers).
Regarding claim 29, Yguerabide teaches the indicator of claim 1, but does not explicitly teach that the sensors are not separated. However, Rogers teaches a device wherein the first sensor is not separated from the second sensor (the plurality of sensors is not separated and is connected by the biofluid collection structures 60, see Fig. 1 and [0038]- [0041]).
It would have been prima facie obvious to a person possessing ordinary skill in the art before the effective filing date of the instant application to have modified the indicator of Yguerabide to have included the non-separation of the sensors for the benefit of testing the biofluid at different time intervals (see [0039] in Rogers).
Regarding claim 30, Yguerabide teaches the indicator of claim 1, but does not explicitly teach that the interface is wearable on the skin of a subject. However, Rogers teaches a device wherein the interface is configured to be wearable on the skin of a subject or on a surface (the substrate 30 and the microfluidic network 150 are configured to be worn on the skin of a subject, see Fig. 4 and [0105]).
It would have been prima facie obvious to a person possessing ordinary skill in the art before the effective filing date of the instant application to have modified the indicator of Yguerabide to have been wearable on the skin as stated in Rogers for the benefit of long-term and reliable health monitoring using sweat (see [0003] in Rogers).
Regarding claim 32, Yguerabide teaches the indicator of claim 1, but does not explicitly teach that the indicator comprises an adhesive layer. However, Rogers teaches an indicator comprising an adhesive layer (the device 10 comprises an adhesive layer 140, see Fig. 1 and [0201]).
It would have been prima facie obvious to a person possessing ordinary skill in the art before the effective filing date of the instant application to have modified the indicator of Yguerabide to have included the adhesive layer of Rogers for the benefit of creating a sealed space where sweat is collect4ed for analysis (see [0113] in Rogers).
Claims 33 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Yguerabide as applied to claim 1 above, and further in view of Lim et al. (US 11307184, hereinafter Lim).
Regarding claim 33, Yguerabide teaches the indicator of claim 1, but does not explicitly teach that it comprises a membrane layer. However, in the analogous art of indicators for the detection of analytes, Lim teaches an indicator further comprising a membrane layer (referred to as the membrane material for microfiltration, see Col. 15, Lines 35-39).
It would have been prima facie obvious to a person possessing ordinary skill in the art before the effective filing date of the instant application to have modified the indicator of Yguerabide to have included the membrane layer of Lim for the benefit of providing microfiltration for impurities within the sample (see Col. 15, Lines 25-39 in Lim).
Regarding claim 35, Yguerabide does not explicitly teach that the membrane layer is porous. However, Lim teaches an indicator wherein the membrane layer is porous (the membrane material contains pores for filtration, see Col. 15, Lines 25-39).
It would have been prima facie obvious to a person possessing ordinary skill in the art before the effective filing date of the instant application to have modified the indicator of Yguerabide to have included the porous membrane layer of Lim for the benefit of providing filtration for impurities within the sample (see Col. 15, Lines 25-39 in Lim).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEA MARTIN whose telephone number is (571)272-5283. The examiner can normally be reached M-F 10AM-5:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL WARDEN can be reached on (571)272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEA N. MARTIN/Examiner, Art Unit 1798                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797